DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2019/0387321 (published 19 December 2019) (“Dayton”)
Claim 10 is drawn to “a balanced armature receiver diaphragm.” The following table illustrates the correspondence between the claimed diaphragm and the Dayton reference.
Claim 10
The Dayton Reference
“10. A balanced armature receiver diaphragm comprising:
The Dayton reference describes a diaphragm 115 for a balanced armature receiver 100. Dayton at ¶ 20, FIG.1.
“a diaphragm body comprising a paddle,
The Dayton reference describes several embodiments of diaphragm 115. Each embodiment includes a diaphragm body 300, 400, 600. The bodies include a paddle 302, 402, 606. Id. at ¶¶ 36, 37, 45, FIGs.3, 4, 12.
“a frame disposed about a perimeter portion of the paddle, and
Dayton’s diaphragm body further includes a frame 304, 404, 604 located about the perimeter of paddle 302, 402, 606. Id.
“a hinge flexibly coupling the paddle to the frame; and
Dayton’s frame and paddle are coupled primarily by hinges 308, 310, 408, 410, 607. Id.
“a surround portion made of an elastomer material fastened to the paddle and to the frame,
“the surround portion covering a gap between the frame and the perimeter portion of the paddle,
Dayton’s diaphragm 115 includes a silicone material 140, 614. Id. at ¶¶ 21, 24, 45, FIGs.3, 4, 12. The material may be formed of deformable elastic material, such as siloxane. Id. The material corresponds to a surround portion since it is fastened to a paddle 302, 402, 606 in order to cover a gap 306, 406, 608 between the paddle and a surrounding frame 304, 404, 604. Id.
“wherein a portion of the surround portion forms the hinge.”
Dayton’s silicone material 140, 614 similarly extends about the perimeter of a paddle 302, 402, 606 to cover a gap 306, 406, 608 between the paddle and a surrounding frame 304, 404, 604. Id. at ¶¶ 21, 24, 45, FIGs.3, 4, 12.

Table 1
For the foregoing reasons, the Dayton reference anticipates all limitations of the claim.
Claim 20 depends on any of claims 10–19 and further requires the following:
“[the diaphragm] in combination with:
“a housing having an interior and a sound port;
“the diaphragm disposed in the housing and separating the interior into a back volume and a front volume acoustically coupled to the sound port;
“a motor disposed in the back volume, the motor comprising a coil, an armature, and a magnet adjacent the armature,
“wherein a portion of the armature is free to move relative to the magnet in response to an excitation signal applied to the coil; and
“a drive rod interconnecting the armature and the paddle,
“wherein the paddle moves relative to the frame upon deflection of the armature.”
The Dayton reference describes combining its diaphragm with corresponding elements to form a balanced armature receiver. In particular, Dayton describes a housing 112, sound tube/port 168, back volume 142, front volume 144, motor 116, coil 118, armature 122, magnet 124 and drive rod 130. Dayton at ¶¶ 20, 30, 31 FIG.1. The claimed operation is described plainly by Dayton at ¶¶ 17, 30, 31, FIG.1. For the foregoing reasons, the Dayton reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–4 and 6–9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Dayton and US Patent Application Publication 2018/0041838 (published 08 February 2018) (“Chang”).
Claims 5, 12–15 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Dayton; Chang and US Patent Application Publication 2019/0069091 (published 28 February 2019) (“Bruins”).
Claims 11, 16, 18 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Dayton and Bruins.
Claim 1 is drawn to “a balanced armature receiver diaphragm.” The following table illustrates the correspondence between the diaphragm and the Dayton reference.
Claim 1
The Dayton Reference
“1. A balanced armature receiver diaphragm comprising:
The Dayton reference describes a diaphragm 115 for a balanced armature receiver 100. Dayton at ¶ 20, FIG.1.
“a diaphragm body comprising a paddle; and
The Dayton reference describes several embodiments of diaphragm 115. Each embodiment includes a diaphragm body 300, 400, 600. The bodies include a paddle 302, 402, 606. Id. at ¶¶ 36, 37, 45, FIGs.3, 4, 12.
“a surround portion made of an elastomer material fastened to the paddle and 
Dayton’s diaphragm 115 includes a silicone material 140, 614. Id. at ¶¶ 21, 24, 45, FIGs.3, 4, 12. The material may be formed of deformable elastic material, such as siloxane. Id. The material corresponds to a surround portion since it is fastened to a paddle 302, 402, 606 in order to cover a gap 306, 406, 608 between the paddle and a surrounding frame 304, 404, 604. Id.
“fastened to at least two non-parallel surfaces of the diaphragm body, [emphasis added]
Silicone material 140, 614 is fastened to two parallel surfaces of diaphragm body 300, 400, 600—namely, the top of paddle 302, 402, 606 and the top of frame 304, 404, 604. Id. at ¶¶ 26–28, FIGs.6–11. It is not fastened to two non-parallel surfaces as claimed. See id.
“wherein the surround portion extends about a perimeter portion of the paddle.”
Dayton’s silicone material 140, 614 similarly extends about the perimeter of a paddle 302, 402, 606 to cover a gap 306, 406, 608 between the paddle and a surrounding frame 304, 404, 604. Id. at ¶¶ 21, 24, 45, FIGs.3, 4, 12.

Table 2
The table above illustrates that the Dayton reference describes a diaphragm that anticipates most of the limitations of the claimed diaphragm. The two diaphragms differ because Dayton’s diaphragm describes a silicone material 140, 614 corresponding to the claimed surround portion, but which is not fastened to at least two non-parallel surfaces of a diaphragm body 300, 400, 600.
The differences between the claimed diaphragm and Dayton’s diaphragm are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Dayton describes bonding silicone material 140, 614 to diaphragm body 300, 400, 600 through a molding process, such as over-molding. Dayton at ¶ 28. In the field of loudspeaker diaphragms, to which Dayton belongs, the Chang reference describes a diaphragm assembly including a dome 30, support member 40 and a diaphragm 20. Chang at Abs., ¶¶ 32, 33, FIG.2. Comparing Chang’s diaphragm to Dayton’s diaphragm reveals that both diaphragms include a central portion (Dayton’s paddles 302, 402, 606 and Chang’s dome 30) separated from a frame (Dayton’s frame 304, 404, 604 and Dayton’s support member 40) and a flexible surrounding portion that couples the central portion and the frame (Dayton’s silicone material 140, 614 and Chang’s diaphragm 20). Compare Dayton at FIG.2 with Chang at FIG.2. Chang teaches that in such a configuration the bond between diaphragm 20 and members 30 and 40 may be impaired if it is formed simply through the use of adhesives applied to a single surface. Chang at ¶ 2. Chang further teaches and suggests improving the reliability of the bonds through injection molding and creating bonds between diaphragm 20 and members 30 and 40 on multiple surfaces. Id. at ¶¶ 6, 17, 54, FIGs.2–8. For example, Chang describes several embodiments in which diaphragm 20 is bonded to two non-parallel surfaces, as claimed. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Dayton’s diaphragm so that silicone material 140, 614, corresponding to the claimed surround portion, would be bonded to a frame 304, 404, 604 and paddle 302, 402, 606 on multiple surfaces, including two non-parallel surfaces. For the foregoing reasons, the combination of the Dayton and the Chang references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the surround portion is fastened to a first side surface of the paddle and to an outer edge of the paddle.”
The obviousness rejection of claim 1, incorporated herein, shows based on the combined teachings of Dayton and Chang the obviousness of modifying Dayton’s diaphragm so that its silicone material 140, 614 is bonded to multiple surfaces of frame 304, 404, 604 and paddle 302, 402, 606. For example, the Chang reference teaches and suggests bonding a surround portion to the vertical sides of a central dome. See Chang at FIG.8. Applied to Dayton, this would suggest bonding silicone material 140, 614 to the three vertical sides of Dayton’s paddle 302, 402, 660, which includes two opposing side surfaces and an outer edge distal from hinges 308, 310, 408, 410, 607. See FIGs.3, 4, 6, 12. For the foregoing reasons, the combination of the Dayton and the Chang references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the surround portion is fastened to a second side surface of the paddle opposite the first side surface.”
The obviousness rejection of claim 1, incorporated herein, shows based on the combined teachings of Dayton and Chang the obviousness of modifying Dayton’s diaphragm so that its silicone material 140, 614 is bonded to multiple surfaces of frame 304, 404, 604 and paddle 302, 402, 606. For example, the Chang reference teaches and suggests bonding a surround portion to the vertical sides of a central dome. See Chang at FIG.8. Applied to Dayton, this would suggest bonding silicone material 140, 614 to the three vertical sides of Dayton’s paddle 302, 402, 660, which includes two opposing side surfaces and an outer edge distal from hinges 308, 310, 408, 410, 607. See FIGs.3, 4, 6, 12. For the foregoing reasons, the combination of the Dayton and the Chang references makes obvious all limitations of the claim.
Claim 4 depends on claim 2 and further requires the following:
“wherein the diaphragm body further comprises a frame disposed about the perimeter portion of the paddle and a hinge that flexibly couples the paddle to the frame, and
“the surround portion is fastened to two non-parallel surfaces of the frame and covers a gap between the perimeter portion of the paddle and the frame.”
Dayton’s diaphragm similarly includes frame 304, 404, 604 disposed about the perimeter of paddle 302, 402, 606 and a hinge 308, 310, 408, 410, 607 connecting the frame to the paddle. Dayton at FIGs.3, 4, 12.
Moreover, the obviousness rejection of claim 1, incorporated herein, shows based on the combined teachings of Dayton and Chang the obviousness of modifying Dayton’s diaphragm so that its silicone material 140, 614 is bonded to multiple surfaces of frame 304, 404, 604 and paddle 302, 402, 606. For example, the Chang reference teaches and suggests bonding a surround portion to the vertical sides of a central dome and to two non-parallel surfaces of support 40. See Chang at FIG.8. One of ordinary skill in the art would have reasonably applied this concept to Dayton by bonding silicone material 140, 614 to the three vertical sides of Dayton’s paddle 302, 402, 660, which includes two opposing side surfaces and an outer edge distal from hinges 308, 310, 408, 410, 607. See FIGs.3, 4, 6, 12. Chang’s teachings would have also reasonably suggested bonding silicone material 140, 614 to two non-parallel surfaces of frame 304, 404, 604. For the foregoing reasons, the combination of the Dayton and the Chang references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein the hinge comprises a portion of the surround portion interconnecting the paddle and the frame, and
“the surround portion provides a primary stiffness of the hinge.”
Dayton’s diaphragm includes a hinged portion formed primarily by hinges 308, 310, 408, 410, 607. See Dayton at FIGs.3, 4, 12. Notably, a gap exists between paddle 302, 402, 606 and frame 304, 404, 604, which gap is covered by silicone material 140, 614. Id. Accordingly, Dayton’s hinge comprises a portion of the silicone material. However, Dayton relies on hinges 308, 310, 408, 410, 607 for hinge stiffness.
Dayton describes an embodiment where a paddle is connected to a frame by hinges 308, 310, 408, 410, 607 formed in a unitary structure with the paddle and frame. Id. at ¶ 23. For example, the paddle, frame and hinge are stamped from a single sheet of material. Id. The Bruins reference, however, teaches and suggests using alternative structures, such as a flexible adhesive, to form a hinge in a balanced armature diaphragm. See Bruins at ¶¶ 9, 96, 109 (describing the formation of hinges from a diaphragm material or with a resilient element, such as glue.) This openness in the prior art to alternative hinge structures would have reasonably suggested forming Dayton’s silicone material 140, 614 as a resilient hinge. For example, it is known that a surround, like Dayton’s silicone material 140, 614, should be compliant with little stiffness. Bruins at ¶ 33. But it is also known that a hinge should have a desired stiffness tied to a desired resonance of the diaphragm’s paddle. Bruins at ¶¶ 35, 60. It also known that thicker applications of materials and denser materials are generally stiffer. Id. at ¶¶ 32, 62, 68. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to form a portion of silicone material 140, 614 as a hinge by controlling its thickness (e.g., using a larger mold cavity) to exhibit greater stiffness than other portions of the material. For the foregoing reasons, the combination of the Dayton, the Chang and the Bruins makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein the diaphragm body further comprises a frame disposed about the perimeter portion of the paddle and a hinge that flexibly couples the paddle to the frame, and
“the surround portion is fastened to two non-parallel surfaces of the frame and only one surface of the paddle.”
Dayton’s diaphragm similarly includes frame 304, 404, 604 disposed about the perimeter of paddle 302, 402, 606 and a hinge 308, 310, 408, 410, 607 connecting the frame to the paddle. Dayton at FIGs.3, 4, 12.
Moreover, the obviousness rejection of claim 1, incorporated herein, shows based on the combined teachings of Dayton and Chang the obviousness of modifying Dayton’s diaphragm so that its silicone material 140, 614 is bonded to multiple surfaces of frame 304, 404, 604 and paddle 302, 402, 606. For example, the Chang reference teaches and suggests bonding a surround portion to one side of a central dome and to two non-parallel surfaces of support 40. See Chang at FIGs.3, 4. One of ordinary skill in the art would have reasonably applied this concept to Dayton by bonding silicone material 140, 614 to the bottom/top side of Dayton’s paddle 302, 402, 660. See FIGs.3, 4, 6, 12. Chang’s teachings would have also reasonably suggested bonding silicone material 140, 614 to two non-parallel surfaces of frame 304, 404, 604. For the foregoing reasons, the combination of the Dayton and the Chang references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the surround comprises a siloxane material.”
Similarly, the Dayton reference teaches forming a surround from a siloxane material, such as silicone. Dayton at ¶ 21. For the foregoing reasons, the combination of the Dayton and the Chang references makes obvious all limitations of the claim.
Claim 8 depends on claim 2 and further requires the following:
“wherein the surround portion includes a thicker peripheral portion that forms a frame disposed about the perimeter portion of the paddle.”
Similarly, Dayton includes a surround portion in the form of silicone material 140, 614. As discussed in the obviousness rejection of claim 1, incorporated herein, the material may be made to surround and thus incorporate frame 304, 404, 604, creating a thicker peripheral portion that forms a frame disposed about the perimeter of paddle 302, 402, 606. See Chang at FIG.5. For the foregoing reasons, the combination of the Dayton and the Chang references makes obvious all limitations of the claim.
Claim 9 depends on any of claims 1–8 and further requires the following:
“[the diaphragm] in combination with:
“a housing having an interior and a sound port;
“the diaphragm disposed in the housing and separating the interior into a back volume and a front volume acoustically coupled to the sound port;
“a motor disposed in the back volume, the motor comprising a coil, an armature, and a magnet adjacent the armature,
“wherein a portion of the armature is free to move relative to the magnet in response to an excitation signal applied to the coil; and
“a drive rod interconnecting the armature and the paddle,
“wherein the paddle moves relative to the frame upon deflection of the armature.”
The Dayton reference describes combining its diaphragm with corresponding elements to form a balanced armature receiver. In particular, Dayton describes a housing 112, sound tube/port 168, back volume 142, front volume 144, motor 116, coil 118, armature 122, magnet 124 and drive rod 130. Dayton at ¶¶ 20, 30, 31 FIG.1. The claimed operation is described plainly by Dayton at ¶¶ 17, 30, 31, FIG.1. For the foregoing reasons, the combination of the Dayton and the Chang references makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“wherein the portion of the surround portion forming the hinge is dimensioned to have greater stiffness than other portions of the surround portion.”
Dayton’s diaphragm includes a hinged portion formed primarily by hinges 308, 310, 408, 410, 607. See Dayton at FIGs.3, 4, 12. Notably, a gap exists between paddle 302, 402, 606 and frame 304, 404, 604, which gap is covered by silicone material 140, 614. Id. Accordingly, Dayton’s hinge comprises a portion of the silicone material. However, Dayton relies on hinges 308, 310, 408, 410, 607 for hinge stiffness.
Dayton describes an embodiment where a paddle is connected to a frame by hinges 308, 310, 408, 410, 607 formed in a unitary structure with the paddle and frame. Id. at ¶ 23. For example, the paddle, frame and hinge are stamped from a single sheet of material. Id. The Bruins reference, however, teaches and suggests using alternative structures, such as a flexible adhesive, to form a hinge in a balanced armature diaphragm. See Bruins at ¶¶ 9, 96, 109 (describing the formation of hinges from a diaphragm material or with a resilient element, such as glue.) This openness in the prior art to alternative hinge structures would have reasonably suggested forming Dayton’s silicone material 140, 614 as a resilient hinge. For example, it is known that a surround, like Dayton’s silicone material 140, 614, should be compliant with little stiffness. Bruins at ¶ 33. But it is also known that a hinge should have a desired stiffness tied to a desired resonance of the diaphragm’s paddle. Bruins at ¶¶ 35, 60. It also known that thicker applications of materials and denser materials are generally stiffer. Id. at ¶¶ 32, 62, 68. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to form a portion of silicone material 140, 614 as a hinge by controlling its thickness (e.g., using a larger mold cavity) to be thicker and exhibit greater stiffness than other portions of the material. For the foregoing reasons, the combination of the Dayton and the Bruins makes obvious all limitations of the claim.
Claim 12 depends on claim 11 and further requires the following:
“wherein the surround portion is fastened to a first side surface of the paddle and to an outer edge of the paddle.”
The obviousness rejection of claim 1, incorporated herein, shows based on the combined teachings of Dayton and Chang the obviousness of modifying Dayton’s diaphragm so that its silicone material 140, 614 is bonded to multiple surfaces of frame 304, 404, 604 and paddle 302, 402, 606. For example, the Chang reference teaches and suggests bonding a surround portion to the vertical sides of a central dome. See Chang at FIG.8. Applied to Dayton, this would suggest bonding silicone material 140, 614 to the three vertical sides of Dayton’s paddle 302, 402, 660, which includes two opposing side surfaces and an outer edge distal from hinges 308, 310, 408, 410, 607. See FIGs.3, 4, 6, 12. For the foregoing reasons, the combination of the Dayton, the Bruins and the Chang references makes obvious all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
“wherein the surround portion is fastened to a second side surface of the paddle opposite the first side surface.”
The obviousness rejection of claim 1, incorporated herein, shows based on the combined teachings of Dayton and Chang the obviousness of modifying Dayton’s diaphragm so that its silicone material 140, 614 is bonded to multiple surfaces of frame 304, 404, 604 and paddle 302, 402, 606. For example, the Chang reference teaches and suggests bonding a surround portion to the vertical sides of a central dome. See Chang at FIG.8. Applied to Dayton, this would suggest bonding silicone material 140, 614 to the three vertical sides of Dayton’s paddle 302, 402, 660, which includes two opposing side surfaces and an outer edge distal from hinges 308, 310, 408, 410, 607. See FIGs.3, 4, 6, 12. For the foregoing reasons, the combination of the Dayton, the Bruins and the Chang references makes obvious all limitations of the claim.
Claim 14 depends on claim 12 and further requires the following:
“wherein the surround portion is fastened to two non-parallel surfaces of the frame.”
Dayton’s diaphragm similarly includes frame 304, 404, 604 disposed about the perimeter of paddle 302, 402, 606 and a hinge 308, 310, 408, 410, 607 connecting the frame to the paddle. Dayton at FIGs.3, 4, 12.
Moreover, the obviousness rejection of claim 1, incorporated herein, shows based on the combined teachings of Dayton and Chang the obviousness of modifying Dayton’s diaphragm so that its silicone material 140, 614 is bonded to multiple surfaces of frame 304, 404, 604 and paddle 302, 402, 606. For example, the Chang reference teaches and suggests bonding a surround portion to the vertical sides of a central dome and to two non-parallel surfaces of support 40. See Chang at FIG.8. One of ordinary skill in the art would have reasonably applied this concept to Dayton by bonding silicone material 140, 614 to the three vertical sides of Dayton’s paddle 302, 402, 660, which includes two opposing side surfaces and an outer edge distal from hinges 308, 310, 408, 410, 607. See FIGs.3, 4, 6, 12. Chang’s teachings would have also reasonably suggested bonding silicone material 140, 614 to two non-parallel surfaces of frame 304, 404, 604. For the foregoing reasons, the combination of the Dayton, the Bruins and the Chang references makes obvious all limitations of the claim.
Claim 15 depends on claim 11 and further requires the following:
“wherein the surround portion is fastened to two non-parallel surfaces of the frame and only one surface of the paddle.”
Dayton’s diaphragm similarly includes frame 304, 404, 604 disposed about the perimeter of paddle 302, 402, 606 and a hinge 308, 310, 408, 410, 607 connecting the frame to the paddle. Dayton at FIGs.3, 4, 12.
Moreover, the obviousness rejection of claim 1, incorporated herein, shows based on the combined teachings of Dayton and Chang the obviousness of modifying Dayton’s diaphragm so that its silicone material 140, 614 is bonded to multiple surfaces of frame 304, 404, 604 and paddle 302, 402, 606. For example, the Chang reference teaches and suggests bonding a surround portion to one side of a central dome and to two non-parallel surfaces of support 40. See Chang at FIGs.3, 4. One of ordinary skill in the art would have reasonably applied this concept to Dayton by bonding silicone material 140, 614 to the bottom/top side of Dayton’s paddle 302, 402, 660. See FIGs.3, 4, 6, 12. Chang’s teachings would have also reasonably suggested bonding silicone material 140, 614 to two non-parallel surfaces of frame 304, 404, 604. For the foregoing reasons, the combination of the Dayton, the Bruins and the Chang references makes obvious all limitations of the claim.
Claim 16 depends on claim 10 and further requires the following:
“wherein the surround portion has a non-flat cross-sectional profile having a non-uniform thickness.”
The obviousness rejection of claim 11, incorporated herein, shows the obviousness of forming Dayton’s silicone material 140, 614 with a non-uniform thickness in order to provide a hinged portion. Moreover, Dayton teaches and suggests forming silicone material 140, 614 with a non-flat cross-sectional profile as seen in Dayton at FIGs. 6–11. For the foregoing reasons, the combination of the Dayton and the Bruins references makes obvious all limitations of the claim.
Claim 17 depends on claim 11 and further requires the following:
“wherein the surround portion forms the frame disposed about the perimeter portion of the paddle.”
Similarly, Dayton includes a surround portion in the form of silicone material 140, 614. As discussed in the obviousness rejection of claim 1, incorporated herein, the material may be made to surround and thus incorporate frame 304, 404, 604, creating a thicker peripheral portion that forms a frame disposed about the perimeter of paddle 302, 402, 606. See Chang at FIG.5. For the foregoing reasons, the combination of the Dayton, the Bruins and the Chang references makes obvious all limitations of the claim.
Claim 18 depends on claim 11 and further requires the following:
“wherein the surround comprises a siloxane material.”
Similarly, the Dayton reference teaches forming a surround from a siloxane material, such as silicone. Dayton at ¶ 21. For the foregoing reasons, the combination of the Dayton and the Bruins references makes obvious all limitations of the claim.
Claim 19 depends on claim 11 and further requires the following:
“wherein the surround portion is adapted to serve as an extension of the paddle.”
Dayton describes a silicone material 140, 614 that likewise serves as an extension of paddle 302, 402, 606 by covering the gap 306, 406, 608 between the paddle and frame 304, 404, 604. Dayton at FIGs.3, 4, 6, 12. For the foregoing reasons, the combination of the Dayton and the Bruins references makes obvious all limitations of the claim.
Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply at 6–8 (07 September 2022) includes several comments pertaining to the rejections included in this Office action. Regarding the anticipation rejection of claims 10 and 20, Applicant comments (Reply at 6) that Dayton’s surround silicone material 140, 614 used to form a surround in the gap 306, 406, 608 does not correspond to a hinge as claimed, since it functions instead as a seal. The Examiner agrees that silicone material 140, 614 acts as a seal. The silicone material also acts as a hinge along with corresponding torsional and cantilevered hinges that are primarily responsible for stiffening a paddle relative to a frame. For instance, in FIG.3, the silicone material fills in the right-side gaps near torsional hinges 308, 310. The material will inherently act as a hinge by allowing paddle 302 to move about frame 304 about the axis formed by the torsional hinges 308, 310. In FIG.12, silicone material 614 fills in the gap 608 along the pivoting axis near narrower portion 612B. Again, silicone material 614 allows paddle 616 to move relative to frame 604 about the pivoting axis. The reduced amount of silicone material 614 in the narrower portion 612B also acts as a hinge since it presents a degree of stiffness in diaphragm 600 relative to wider portions 610A, 610B, 610C. Dayton at ¶ 45.
Applicant further comments (Reply at 6–7) that the Chang reference does not teach or suggest forming the claimed surround portion made of an elastomer material fastened to the paddle and fastened to at least two non-parallel surfaces of the diaphragm body. Applicant notes that Chang’s diaphragm 20h has an annular groove to receive a dome 30 and does not disclose a surround portion made of an elastomer material fastened to the paddle and fastened to at least two non-parallel surfaces of the diaphragm body. The rejection is premised on the combined teachings of the Dayton reference and the Chang reference, not Chang on its own. As explained in the rejection, Dayton provides a base device in which a gap between a paddle and frame is covered by a soft, elastomeric material. Dayton integrates the compliant elastomeric material, vibrating paddle and frame through molding. Chang similarly performs molding to integrate a frame, or support, 40, a vibrating dome 30 and a soft diaphragm 20. Chang further teaches and suggests improving the reliability of the bond between the components by forming diaphragm 20 on multiple non-parallel surfaces of support 40 and dome 30. This would have reasonably suggested similarly forming Dayton’s elastomeric material to attach to multiple non-parallel surfaces of Dayton’s frame and paddle to improve the connection between all the components. For the foregoing reasons, Applicant has not persuasively established any error in the Office action, and all the rejections will be maintained.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/10/2022